Approval of the minutes of the previous sitting: see Minutes
(FR) Mr President, ladies and gentlemen, I wish to draw your attention to the fact that, on your desks, you will find a file concerning the Lux Prize, a film prize that you are going to award.
I wish to remind you that you have an opportunity to vote. You have an obligation to vote to choose one of the three films in the competition. You have in your file a programme on the films being shown. You also have a DVD of the film that won the prize in 2007, which has been translated into 23 languages, plus another seven. The idea is that everyone can watch these films in the European Union.
I am asking you to do two things: firstly, to go and watch the films; and, secondly, to vote. It is very easy to vote: you have the procedure in your file; you can vote on the website and you can also watch the films on channel 77 on your television.
I am asking you to watch these films. They are fine works, which convey European values. You must choose one, two or three. It is up to you to give your verdict; it is important that this House votes clearly and in large numbers. I am therefore asking you to take part in this vote. This is a fine initiative. It is a citizens' initiative, which seeks to promote European values and European film makers.
It is your turn; you still have a week, next week, in which to vote. I am counting on you.
I am grateful to the Chairman of the Committee on Culture and Education, Mrs Pack, who contributed a great deal on this issue. She and I are both asking you to turn out in huge numbers and vote.
I am grateful to Mrs Durant, who has given us our tasks for the weekend, which we will certainly carry out with great attention and great care.